
	
		III
		112th CONGRESS
		2d Session
		S. RES. 581
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Mr. Hoeven (for himself,
			 Mr. Conrad, Mr.
			 Roberts, Mr. Boozman, and
			 Mr. Blunt) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating October 26, 2012, as Day
		  of the Deployed.
	
	
		Whereas more than 2,500,000 people serve as members of the
			 United States Armed Forces;
		Whereas several hundred thousand members of the Armed
			 Forces rotate each year through deployments to 150 countries in every region of
			 the world;
		Whereas more than 2,300,000 members of the Armed Forces
			 have deployed to the area of operations of the United States Central Command
			 since the September 11, 2001, terrorist attacks;
		Whereas the United States is kept strong and free by the
			 loyal military personnel who protect our precious heritage through their
			 positive declaration and actions;
		Whereas members of the Armed Forces serving at home and
			 abroad have courageously answered the call to duty to defend the ideals of the
			 United States and to preserve peace and freedom around the world;
		Whereas members of the Armed Forces personify the virtues
			 of patriotism, service, duty, courage, and sacrifice;
		Whereas the families of members of the Armed Forces make
			 important and significant sacrifices for the United States;
		Whereas in 2010, 40 States designated October 26 as “Day
			 of the Deployed” following the first recognition of a “Day of the Deployed” by
			 North Dakota on October 26, 2006; and
		Whereas the Senate designated October 26, 2011, as
			 Day of the Deployed: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the
			 members of the United States Armed Forces who are deployed;
			(2)calls on the
			 people of the United States to reflect on the service of those members of the
			 United States Armed Forces, wherever they serve, past, present, and
			 future;
			(3)designates
			 October 26, 2012, as Day of the Deployed; and
			(4)encourages the
			 people of the United States to observe Day of the Deployed with
			 appropriate ceremonies and activities.
			
